Citation Nr: 0927856	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-06 785A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for benign familial 
myoclonus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1973 to February 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In December 2003, the case was 
transferred to the RO in Montgomery, Alabama.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required. 


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
mitral valve prolapse and benign familial myoclonus.  The 
record reflects that these conditions were first diagnosed in 
1990.  The Veteran contends they result from his being 
prescribed high dosages of thorazine in service in 1974 and 
1975.  Service treatment records include a November 1973 
Medical Board Report and subsequent addenda which note a 
diagnosis of schizophrenia, pseudoneurotic type, which was 
considered to have pre-existed service and was not aggravated 
by service.  The Medical Board Report noted pre-service 
treatment for the condition.  The records further indicate 
that the Veteran was treated with medication during service, 
but does not specify the exact medication.

In support of his claim, he has submitted an October 2001 
letter from B.K, a private physician who has treated the 
Veteran for his heart condition, in which she states that 
thorazine "has severe adverse side effects, including neuro-
muscular like reaction ... which would likely worsen mitral 
valve prolapse and myoclonus."  

In the rating action on appeal, the RO considered an August 
2002 VA medical opinion to the effect that the claimed 
conditions were not due to active service.  The opinion did 
not address the effect of the in-service administration of 
medication on the claimed conditions or the opinion offered 
by the private physician.  Another examination is required.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the severity and likely etiology of his 
claimed cardiovascular and neurological 
conditions.  The claims filed must be 
made available to the examiner for 
review.  The examiner should conduct a 
thorough examination and note any 
pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
question:

Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed cardiovascular or 
neurological disability is causally 
linked to or aggravated by any incident 
of active duty, to include the 
administration of thorazine during 
psychiatric treatment in 1974-1975?

A complete rationale is requested for any 
opinion provided. 

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his attorney an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


